Mr. Justice Holdom delivered the opinion of the 3. Damages, § 191*—when question whether ailments of woman are proximately attributable to accident is for jury. In an action to recover damages for personal injuries sustained by plaintiff being struck on the head by the gates being lowered at defendant’s railroad crossing while she was passing, where plaintiff was shown to have suffered two miscarriages some time after the accident, held that it was within the province of the jury to determine wheth- „ er the serious ailments suffered by plaintiff were proximately attributable to such accident or not. 4. Damages, § 188*—when evidence is sufficient to show that ailments of woman were not causally connected with accident. Evidence held sufficient to sustain the finding that plaintiff’s ailments suffered by her some time after the accident by which she sustained injuries to her head, as the result of being struck by railroad crossing gates, were not causally connected with such accident, in an action against a railroad company to recover damages for such injuries. 5. Damages, § 242*—when judgment not disturbed on account of inadequacy of. A judgment will not be disturbed on review for mere inadequacy of damages awarded unless it is apparent that the verdict was the result of passion or prejudice m the jury or of errors of law by the court.